Per Curiam,
The general rule is, that ground cannot be laid for contradicting a witness by cross-examining him as to purely irrelevant and collateral matters. That rule applies here. The issue was as to the effect upon the market value of a particular farm of the location of a pipe line across it. Whether or not farms in general in Washington county are depreciated in value by the imposition of such a burden was irrelevant to the issue. Therefore, although the defendant’s counsel were able to draw out of some of the plaintiff’s witnesses an expression of the opinion that any farm is depreciated in value from $10.00 to $15.00 per acre by the location of a pipe line across it, this did not authorize the introduction of the testimony of a witness to the effect that the selling prices of farms in general in Washington county have not been affected thereby.
The assignment of error is overruled and the judgment affirmed.